         Case 1:20-cv-06307-ALC Document 28 Filed 12/29/20 Page 1 of 1
                                                                          21st Floor
                                                                          1251 Avenue of the Americas
                                                                          New York, NY 10020-1104
                                                                                              12/29/2020
                                                                          Lyle S. Zuckerman
                                                                          212-603-6452 tel
                                                                          212-379-5222 fax

                                                                          lylezuckerman@dwt.com




December 28, 2020
Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

       Re: Wolfenden v. Acoustic, L.P., et al., Case No. 20-cv-06307

Dear Judge Carter:

        As counsel for defendant Acoustic, L.P. (“Acoustic”), we write to request – on a joint
basis, along with counsel for all other parties in the case – a stay of the existing briefing
schedules in connection with the defendants’ separate impending motions to dismiss, ordered on
December 2, 2020. The parties request this stay pending private mediation, which the parties
have scheduled for January 6, 2021. If the Court grants the requested stay, the parties will
update the Court in writing, by January 11, 2021, as to whether or not the defendants’ separate
Rule 12 motions are still necessary.

        On December 2, 2020, the Court ordered that the following briefing schedule be applied
to the defendants’ separate Rule 12 motions:

               Deadline for moving party to file moving papers: January 7, 2021;

               Deadline for Plaintiff to file papers in opposition to each motion: January 28,
                2021;

               Deadline for moving party to file reply papers: February 11, 2021.

        This is the parties’ second request for a stay in connection with the briefing of the
defendants’ separate motions to dismiss. The parties’ request, if granted, would not have an
impact on other deadlines in the case.
                                                       It is hereby ORDERED that all deadlines in this
        Thank you for your consideration.              case are adjourned sine die. The parties are hereby
                                                       ORDERED to submit a joint status report by no
Respectfully,                                          later than January 11, 2021, including an updated
/s/ Lyle Zuckerman                                     briefing schedule on the motions to dismiss if
                                                       necessary.




                                                        Dated: December 29, 2020
